ACCEPTED
                                                                                           05-15-01499-CV
                                 05-15-01499-CV                                 FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                      12/9/2015 3:11:08 PM
                                                                                                LISA MATZ
                                                                                                    CLERK
                      CASE NO. _______                   -CV
                          IN THE COURT OF APPEALS
                                                                     FILED IN
                    FOR THE FIFTH JUDICIAL DISTRICT5th COURT OF APPEALS
                                                                  DALLAS, TEXAS
                                  DALLAS, TEXAS                12/9/2015 3:11:08 PM
                                                                     LISA MATZ
                                                                       Clerk

                                  DAVID SCHUM
                                     Appellant,
                                         v.
                      MUNCK WILSON MANDALA, LLP
                                      Appellee,


                On Appeal from the 193rd Judicial District Court
                               Of Dallas County, Texas
                           Trial Court No. DC-14-13841
                   Honorable Judge Carl Ginsberg, Presiding



                               NOTICE OF APPEAL




                                       David Schum, Pro Se
                                       4149 Lovers Lane, Apt. C
                                       Dallas, Texas 75225
                                       469-513-2177
                                       Watchradio@aol.com


DC-14-13841 Notice of Appeal                                                    Page 1
      Notice is hereby given that Defendant David Schum hereby appeals the

Summary Judgment issued by the 193rd Judicial District Court, Dallas County,

Texas, in the above styled numbered cause, entered on September 10, 2015 to the

Fifth Court of Appeals, Dallas, Texas.



                                         Respectfully submitted,




                                         David Schum, Pro Se
December 8, 2015                         4149 Lovers Lane, Apt. C
                                         Dallas, Texas 75225
                                         469-513-2177
                                         Watchradio@aol.com




DC-14-13841 Notice of Appeal                                            Page 2
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to Mark S. Senter, counsel of record for the Plaintiff, by email at
msenter@munckwilson.com on this 8th day of December 2015. -----




                                             David Schum, Pro Se




DC-14-13841 Notice of Appeal                                                              Page 3